In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-09-00598-CR
____________

SHERMAN DWAYNE WALLER, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 185th District Court 
Harris County, Texas
Trial Court Cause No. 1203905



 
MEMORANDUM  OPINION
          We lack jurisdiction to hear this appeal.  Appellant, Sherman Dwayne Waller,
pleaded guilty to the offense of delivery of a controlled substance, namely cocaine,
weighing by aggregate weight, including any adulterants and dilutants, less than one
gram, and pleaded true to two enhancement paragraphs contained in the indictment. 
The trial court found the enhancement allegations true and, in accordance with his
plea bargain agreement with the State, sentenced appellant to confinement for 12
years.  Along with the plea, appellant, appellant’s counsel, and the State signed a
stipulation of evidence which included, among others, the following statements: “I
intend to enter a plea of guilty and understand that the prosecutor will recommend
that my punishment should be set at 12 years TDC; I agree to that
recommendation...Further, I waive my right of appeal which I may have should the
court accept the foregoing plea bargain agreement between myself and the
prosecutor.”  The trial court’s judgment is stamped, “Appeal waived.  No permission
to appeal granted.”  
           After the trial court sentenced appellant to punishment that fell within the
terms of the plea bargain agreement, the trial court certified that this case is a plea-
bargain case and the defendant has no right to appeal.  Appellant filed a timely  pro
se notice of appeal. 
          We conclude that the certification of the right of appeal filed by the trial court
is supported by the record and that appellant has no right of appeal due to the agreed
plea bargain.  Tex. R. App. P. 25.2(a).  Because appellant has no right of appeal, we 
must dismiss this appeal “without further action.” Chavez v. State, 183 S.W.3d 675,
680 (Tex. Crim. App. 2006).Accordingly, the appeal is dismissed for lack of jurisdiction.
          Any pending motions are denied as moot.
PER CURIAM
Panel consists of Justices Keyes, Alcala, and Hanks.
Do not publish. Tex. R. App. P. 47.2(b).